Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 08/11/2021 has been entered. Claims 1 – 14 remain pending. 
The amendments to claims 1 – 14 regarding the phrase “a deep cone copper shaped charger liner” has overcome the previous objection. The objection is withdrawn. 
Applicant’s removal of the limitation of a “high-frequency percussion gradient step” has rendered the previous rejection under 112(a) moot. 
The 112(b) rejection regarding “high-frequency percussion gradient” is moot in view of cancelled limitation. 
The 112(b) rejection regarding “high-frequency” and “30,000 times/min to 40,000 times/min” in combination with “number of percussion times is 1 to 3” is moot in view of cancelled limitation. 
The amendments to claims 1 – 14 regarding the “deep cone” has overcome the previous 112(b). The previous rejection is withdrawn.  
The amendments to claims 4 – 5 and 7 – 14 regarding the phrase “vacuum degree” has overcome the previous 112(b) rejection. The rejection is withdrawn. 

Claims Status
It is noted for the clarity of the record that Claim 8 of the pending claim set is missing a status identifier. Claim 8 has been amended from the previous claim set and should read “as amended”. 

Claim Rejections – U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Specifically, how to perform/use the method and form a gradient ultrafine crystallization microstructure. The ordinarily skilled artisan would not understand from the specification how to form the “gradient ultrafine crystallization microstructure” using the steps as claimed without undue experimentation. 

The following undue experimentation factors have been considered:
Breadth of Claims: The method claimed is broad. The claimed method requires the steps of preparing a billet, annealing, multi-pass extrusion forming, recrystallization treatment, and fine 
Nature of the Invention: The specification discloses a method of producing a copper cone shaped charge liner. The specification further describes performing several method steps, including extrusion forming, recrystallization, annealing, and fine shaping (similar to the extrusion forming), which are claimed, as well as a high-frequency percussion gradient step in the specification, in order to achieve certain grain sizes and surface roughness/smoothness values. (page 6, middle). Specifically though, the specification on page 14, line 5 – 7 states “The high-frequency percussion grain refining technology is used to form an ultrafine grain gradient structure”, which is a process step which is not currently claimed. 
The State of the Prior Art: The refinement of copper is a well-developed art area and various non-physical (thermal treatments such as annealing, recrystallization) and physical (forging, extrusion, peening) treatments exist that are performed on copper in varying ways to produce diverse results and/or effects. However, the prior art area of “gradients” with respect to microstructural properties in shaped charges, is not well-developed and a search of the prior art shows that specific steps/parameters are required to produce a gradient and what these steps 
Level of One of Ordinary Skill: A person of ordinary skill in the art could determine changes/variations in an object and as such could determine whether or not a ‘gradient’ is present. However, a person of ordinary skill in the art would not understand in this instance what the gradient is of without more specification, given that a gradient can be of any property or structure. Further still, a person of ordinary skill in the art would not understand how to achieve the gradient without knowing what the gradient is of, and further guidance/clarity on what step is being used to achieve said gradient and how.
Level of Predictability in the Art: The level of predictability in the art of forming gradient structures is low. Given the breadth of what a gradient can be of and the breadth of how a gradient can be formed, thus the predictability is low and a person of ordinary skill in the art would not readily understand how to achieve the “gradient” without a high level of direction from the inventors of the specification.
Amount of Direction Provided by the Inventors: A review of the specification shows that little to no direction is provided by the inventors for what the gradient structure actually is of. It is noted that a review of the “Brief Description of the Drawings” appears to indicate (in Fig 5a-b description) that the gradient structure is a gradient grain size structure, though is not explicitly stated. However, a review of “embodiments 1” and “embodiments 2” states “the roughness of inner surface is Ra 0.03 µm to 0.1 µm” and “the roughness of inner surface is Ra 0.01 µm to 0.08 µm”, respectively, which would appear to indicate that the gradient structure is in regards to the roughness, though it is also not explicitly stated. 

Further still, the unclaimed “high-frequency percussion gradient” step is performed using a “high-frequency vibration percussion device” (page 5, step “(4)”) which is not a device that a person of ordinary skill in the art would recognize nor know how to operate/use to control the ultrafine crystallization microstructure without considerable direction from applicant. 
Existence of Working Examples: The specification provides two “embodiments” where a detailed description of the steps of the method are disclosed. However, in both “embodiment 1” (page 10, middle) and “embodiment 2” (page 13, middle), the only process step that mentions anything related to forming a “gradient” is a step of performing a “high-frequency percussion gradient step”, which is currently not claimed. That is, there is no working example in which a gradient ultrafine crystallization microstructure is formed using only the claimed steps of preparing a billet, annealing, multi-pass extrusion forming, recrystallization treatment, and fine shaping.
The Quantity of Experimentation Required: In view of the above factors, the quantity of experimentation necessary for a person of ordinary skill in the art to use the claimed method and form a gradient ultrafine crystallization structure is high and undue.


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1– 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "controlling the gradient" in the preamble of the claim.  There is insufficient antecedent basis for what “the gradient” is in the claim. For purposes of examination it will be interpreted as “a gradient”. In the interest of the clarity of the record, the person of ordinary skill in the art would not recognize or appreciate what a ‘gradient’ is for a copper cone shaped charge liner. As such, it is not apparent that ‘the gradient’ is something inherently possessed by said liner. It has been held that inherent components of elements recited have antecedent basis in the recitation of the components themselves (MPEP 2173.05 e; specifically, Bose Corp. v. JBL, Inc., 274 F.3d 1354, 1359, 61 USPQ2d 1216, 1218-19 (Fed. Cir. 2001).

 Claim 1 recites the limitation "…the gradient control method…” in line 9.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it will be interpreted as “wherein the method for controlling the gradient of an ultrafine crystallization microstructure of a copper cone shaped charge liner…” or alternatively, ‘wherein the method comprises’. Additional language would be considered. Notably, ‘gradient control method’ was removed with the amendment of 08/11/2021 in response to a prior 112b rejection.

Regarding claims 1 – 14, the phrase “gradient of an ultrafine crystallization microstructure” is indefinite. It is unclear what the “gradient” is of, and therefore, what the metes and bounds of the claim are. Specifically, it is unclear if the “gradient” is a gradient of the crystal size, the recrystallization amount, or a different gradient such as material or element diffusion within the copper liner. For purposes of examination and given the lack of clarity as to what “the gradient” is referring to, it is interpreted that any crystallization microstructure meets the claimed limitation. 

Regarding claims 2 – 4, the phrase “a gradient control method for a microstructure ultrafine crystallization” is indefinite. It is unclear what this means. It is unclear what “gradient control” means and what the metes and bounds of the phrase area. Additionally, it is unclear what “microstructure ultrafine crystallization” means. For purposes of examination, the phrase will be interpreted as “A method for controlling the gradient of an ultrafine crystallization microstructure”. 

Claims 5 – 11 are rejected by virtue of dependency. 


Claim Rejections – U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN104630674, using espacenet translation, cited in the office action of 05/12/2021) 

Regarding claim 1, Wang teaches a method for making conical shell copper parts (meeting the claimed “copper cone shaped charge liner) [title] including for weapons [0004, line 29] and shaped charge liners of weapons [0004, line 50]. Wang teaches a method including the steps of 
	Wang explicitly teaches that the invention produces a fine-grained conical shell parts [0023] (meeting the claimed limitation of “ultrafine crystallization microstructure”). Wang also discloses that a copper rod is used as the started material with a diameter of 80 – 170 mm, which overlaps with the claimed range [0014]. Wang also discloses that the warm extrusion plastic deformation step has a first pass deformation of 80% or more, which implies that the warm extrusion plastic deformation step has multiple passes [0009]
	The method disclosed in Wang does not explicitly teach the steps in the same order as the claimed invention. 
It would have been obvious for a person of ordinary skill in the art to have rearranged the steps in the order of the claimed invention, absent evidence of unexpected results. “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”; In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
 

Response to Arguments
Applicant's amendments and arguments thereto have been considered. 

Applicant’s cancellation of the claimed limitation of a “high-frequency percussion gradient step” has rendered the rejection under 112(a) and the relevant 112(b) rejections, moot.

Applicant’s amendments to claim 1 have overcome the previous rejection of;
 Claims 1 – 2 under 35 U.S.C. 103 over Xiaoqi (CN101294238) in view of Wang (CN104630674) and in further view of Bleicher (NPL, “Mechanism of surface modification using machine hammer peening technology”)
Claims 3 – 4 under 35 U.S.C. 103 over Xiaoqi (CN101294238) in view of Wang (CN104630674) and Bleicher (NPL, “Mechanism of surface modification using machine hammer peening technology”), as applied to claim 1, in further view of Jones Metal Products (NPL, 2012, “Benefits of Vacuum Heat Treatment”)
Claims 6 – 7 under 35 U.S.C. 103 over Xiaoqi (CN101294238) in view of Wang (CN104630674) and Bleicher (NPL, “Mechanism of surface modification using machine hammer peening technology”), as applied to claim 2, in further view of Jones Metal Products (NPL, 2012, “Benefits of Vacuum Heat Treatment”)

The examiner agrees (with remarks on page 17, bottom) that Xiaoqi in view of Wang (and further in view of Bleicher) does not teach all the claim limitations of claim 1, including forming a gradient grain size structure (as interpreted under the 112(b)) using the method steps of preparing a billet, annealing treatment, multi-pass extrusion forming, recrystallization treatment, and fine shaping, as claimed in claim 1. 
However, for clarity of the record, the examiner will respond to all arguments. 
	
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Further still, applicant’s argument that there is no rationale for combining Xiaoqi and Wang (and Bleicher) is not found persuasive. Specifically, the examiner noted the motivation to combine the prior art references in the prior action, which is included here for clarity of the record. 
“Given that Wang appreciates that grain size and grain uniformity are important for producing the shaped charge liners, and that Xiaoqi teaches achieving a uniform ultra-fine grain material with increased production efficiency and reduced production costs, a person of ordinary skill in the art would be reasonably motivated to use the method of Xiaoqi to produce shaped charge liners. [page 10, bottom through page 11, top of office action]
	
“Wang further discloses that surface quality, including surface smoothness is important for shaped charge liners [0022] as well as uniform crystal grain structure [0007].”  [page 10, middle] and  “Bleicher teaches using machine hammer peening technology to reduce surface roughness and achieve up to mirror-like surfaces [Abstract].” [page 11, middle] and  “It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Xiaoqi in view of Wang and added a step of hammer peening, as taught by Bleicher in order to enhance/improve the surface smoothness.” [page 11, bottom]
	Therefore, applicant’s argument that there is no motivation to combine the prior art references is not found persuasive.

Applicant’s argument that the examiner relied on improper hindsight bias in the previous rejection is not persuasive. First, it is noted that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Further still, applicant’s argument that “Since the above quoted claimed limitations are not met by Xiaoqi, Wang and Bleicher, the Examiner has clearly used improper hindsight guided by Applicant’s claim 1” is not found persuasive as it is unclear to the examiner how Xiaoqi, Wang, and Bleicher not meeting all the claimed limitations of claim 1 is evidence of improper hindsight bias. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731